DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/21 has been entered.
 
Election/Restrictions
Claims 13-22 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/02/20.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is 
Claims 1-2, 6-12, 23-24 and 28-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagase et al (US 2015/03692105) in view of Gallagher et al (US 7,845,688).
As to claim 1, Nagase et al discloses a liquid junction assembly for providing a flow connection between two tubular conduits, comprising: first and second bodies (2, 3) defining respective first and second elongated passages (2a, 3a) of respective first and second cross sections to receive and locate the respective tubular conduits, with the first and second passages being open at respective faces of the bodies (Fig. 1); a plate (orifice plate 4) with at least one hole therethrough of a third cross section smaller than said first and second cross sections; and a seat (2d, 3b)for the plate, defined in one or both faces of said bodies; wherein the bodies and the plate are assembled with the faces opposed and with the plate in the seat such that the plate is in engagement with both of the opposed faces and the elongated passages and the at least one hole are aligned (see Figs. 1-4); and wherein the first and second bodies are metal (stainless steel, see [0056], [0057]) so as to permit diffusion bonding.

However, Gallagher et al teaches an orifice plate (10) for piping that can be ceramic or metal (see col. 7, ll. 53-57).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a metal plate, instead of a ceramic one, as taught by Gallagher et al, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
	Although Nagase et al prefers ceramic over metal for the material of his orifice plate, this is largely for the anti-corrosive qualities of ceramic, as he intends to use his plate with corrosive fluids.  However, as Gallagher et al makes clear, that the material of the plate is not so much an issue when using the plate with non-corrosive fluids.  So, it is clear to the skilled artisan that metal could be used in place of ceramic in Nagase et al, as evidenced by Gallagher et al, when using the plate in non-corrosive environments, and would be much less costly. 
As to claim 2, Nagase et al/Gallagher et al discloses a liquid junction assembly according to claim 1 wherein the first and second metal bodies are discrete bodies.  Refer to Fig. 2 of Nagase et al.

As to claim 6, Nagase et al/Gallagher et al discloses a liquid junction assembly according to claim 1 wherein the elongated passages are cylindrical.  Refer to Fig. 2 of Nagase et al.

As to claim 7, Nagase et al/Gallagher et al discloses a liquid junction assembly according to claim 1 where the plate is a disc.  Refer to Fig. 4 of Nagase et al.
As to claim 8, Nagase et al/Gallagher et al discloses a liquid junction assembly according to claim 7, except that the disc is of a thickness in the range 25-100pm.
However, it is known in the art that altering/varying the relative sizes of a structure can affect the weight, sealing ability, strength, flexibility, etc. of the structure.  
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Nagase et al such that the disc is of a thickness in the range 25-100pm, for the purpose of controlling the weight of the structure, ensuring sufficient strength and/or flexibility, and for providing a structure which would have allowed sufficient In re Aller, 105 USPQ 233.  
Alternatively, it would have been obvious matter of design choice to modify Nagase et al such that the disc is of a thickness in the range 25-100pm, for the purpose of controlling the weight of the structure, insuring sufficient strength and/or flexibility, and for providing a structure which would have allowed sufficient sealing and engagement to occur when the joint was properly mated, to aid in the machining of the structure, and to have a structural arrangement which would have been obvious to try, since such a modification would have involved a mere change in the size and/or proportion of a component.  A change is size and/or proportion is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955) and/or Gardener v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

9, Nagase et al/Gallagher et al discloses a liquid junction assembly according to claim 1 wherein the at least one hole is a series or matrix of holes.  Refer to Gallagher et al.

As to claim 10, Nagase et al/Gallagher et al discloses a liquid junction assembly according to claim 1 wherein the plate exhibits smooth parallel faces about the hole or holes (Fig. 4, Nagase et al), and the assembly is configured so that when the conduits are correctly located in the elongated passages, they squarely abut the respective sides of the plate (Fig. 1, Nagase et al) so as to minimize any dead space and to accurately align the inner diameters of the conduits with the hole or holes in the plate.  Refer also to paragraph [0055] and [0069]+ of Nagase et al.

As to claim 11, Nagase et al/Gallagher et al discloses a liquid junction assembly according to claim 1, except that the elongated passages are of a diameter in the range of 0.5mm-2mm and the at least one hole is of a diameter in the range 10pm-200pm.
However, it is known in the art that altering/varying the relative sizes of a structure can affect the weight, sealing ability, strength, flexibility, etc. of the structure.  
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Nagase et al/Gallagher In re Aller, 105 USPQ 233.  
Alternatively, it would have been obvious matter of design choice to modify Nagase et al/Gallagher et al such that the elongated passages are of a diameter in the range of 0.5mm-2mm and the at least one hole is of a diameter in the range 10pm-200pm, for the purpose of controlling the weight of the structure, ensuring sufficient strength and/or flexibility, and for providing a structure which would have allowed sufficient sealing and engagement to occur when the joint was properly mated, to aid in the machining of the structure, and to have a structural arrangement which would have been obvious to try, since such a modification would have involved a mere change in the size and/or proportion of a component.  A change is size and/or proportion is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955) 

As to claim 12, Nagase et al/Gallagher et al discloses a liquid junction assembly according to claim 1 incorporated in a coupling assembly in which respective tubular conduits are located in the elongated passages and securely joined within the liquid junction assembly.  Refer to ll. 9-14 of paragraph [0029].

As to claim 23, Nagase et al discloses a liquid junction assembly for providing a flow connection between two tubular conduits, comprising: first and second bodies (2, 3) defining respective first and second elongated passages (2a, 3a) of respective first and second cross sections (Figs. 1-4) to receive and locate the respective tubular conduits, with the first and second passages being open at respective faces which are defined on a spigot (2d) of the first body and within a recess (3b) of the second body; a plate (orifice plate 4) with at least one hole therethrough of a third cross section smaller than said first and second cross sections; and a seat for the plate defined by said recess (Fig. 2); wherein the bodies and the plate are assembled with the faces opposed with the spigot within the recess and the plate in the seat between said opposing faces (Figs. 1 and 3), and the elongated passages and the at least one hole aligned (Figs. 1 and 3); and wherein the first and 
Nagase et al fails to teach that the plate is metal.  Nagase et al’s plate is ceramic.
However, Gallagher et al teaches an orifice plate (10) for piping that can be ceramic or metal (see col. 7, ll. 53-57).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a metal plate, instead of a ceramic one, as taught by Gallagher et al, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
	Although Nagase et al prefers ceramic over metal for the material of his orifice plate, this is largely for the anti-corrosive qualities of ceramic, as he intends to use his plate with corrosive fluids.  However, as Gallagher et al makes clear, that the material of the plate is not so much an issue when using the plate with non-corrosive fluids.  So, it is clear to the skilled artisan that metal could be used in place of ceramic in Nagase et al, as evidenced by Gallagher et al, when using the plate in non-corrosive environments, and would be much less costly. 

24, Nagase et al/Gallagher et al discloses a liquid junction assembly according to claim 23 wherein the first and second metal bodies are discrete bodies.  See Fig. 2 of Nagase et al.

As to claim 28, Nagase et al/Gallagher et al discloses a liquid junction assembly according to claim 23 wherein the elongated passages are cylindrical.  See Fig. 2 of Nagase et al.

As to claim 29, Nagase et al/Gallagher et al discloses a liquid junction assembly according to claim 23 where the plate is a disc.  See Fig. 4 of Nagase et al.

As to claim 30, Nagase et al/Gallagher et al discloses a liquid junction assembly according to claim 7, except that the disc is of a thickness in the range 25-100pm.
However, it is known in the art that altering/varying the relative sizes of a structure can affect the weight, sealing ability, strength, flexibility, etc. of the structure.  
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Nagase et al/Gallagher et al such that the disc is of a thickness in the range 25-100pm, for the purpose of controlling the weight of the structure, ensuring sufficient In re Aller, 105 USPQ 233.  
Alternatively, it would have been obvious matter of design choice to modify Nagase et al/Gallagher et al such that the disc is of a thickness in the range 25-100pm, for the purpose of controlling the weight of the structure, insuring sufficient strength and/or flexibility, and for providing a structure which would have allowed sufficient sealing and engagement to occur when the joint was properly mated, to aid in the machining of the structure, and to have a structural arrangement which would have been obvious to try, since such a modification would have involved a mere change in the size and/or proportion of a component.  A change is size and/or proportion is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955) and/or Gardener v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

31, Nagase et al/Gallagher et al discloses a liquid junction assembly according to claim 23 wherein the at least one hole is a series or matrix of holes.  Refer to Fig. 1 of Gallagher et al.

As to claim 32, Nagase et al/Gallagher et al discloses a liquid junction assembly according to claim 23 wherein the plate exhibits smooth parallel faces about the hole or holes (Fig. 4, Nagase et al), and the assembly is configured so that when the conduits are correctly located in the elongated passages, they squarely abut the respective sides of the plate (Fig. 1, Nagase et al) so as to minimize any dead space and to accurately align the inner diameters of the conduits with the hole or holes in the plate.  Refer also to paragraph [0055] and [0069]+ of Nagase et al.

As to claim 33, Nagase et al/Gallagher et al discloses a liquid junction assembly according to claim 1, except that the elongated passages are of a diameter in the range of 0.5mm-2mm and the at least one hole is of a diameter in the range 10pm-200pm.
However, it is known in the art that altering/varying the relative sizes of a structure can affect the weight, sealing ability, strength, flexibility, etc. of the structure.  
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Ford et al such that the In re Aller, 105 USPQ 233.  
Alternatively, it would have been obvious matter of design choice to modify Nagase et al/Gallagher et al such that the elongated passages are of a diameter in the range of 0.5mm-2mm and the at least one hole is of a diameter in the range 10pm-200pm, for the purpose of controlling the weight of the structure, ensuring sufficient strength and/or flexibility, and for providing a structure which would have allowed sufficient sealing and engagement to occur when the joint was properly mated, to aid in the machining of the structure, and to have a structural arrangement which would have been obvious to try, since such a modification would have involved a mere change in the size and/or proportion of a component.  A change is size and/or proportion is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237, (CCPA 1955) .

Claims 3, 5 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagase et al in view of Gallagher et al, and further in view of Benavides et al (US 6,443,179).
As to claim 3, Nagase et al/Gallagher et al discloses a liquid junction assembly according to claim 1 wherein the first and second metal bodies are portions of a single integral body; however, fails to teach the metal bodies and the metal plate are diffusion bonded at interfaces of the metal bodies and between each face of the metal plate and the opposed face of the adjacent one of the first and second metal bodies.  Nagase et al instead press-fits his orifice plate to the first and second metal bodies.
However, Benavides et al teaches bonding to metal substrates (32, 16) of an electro-microfluidic device via diffusion bonding, adhesion, soldering or thermally (col. 10, ll. 28-49).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to secure the bodies and plate in by (diffusion) bonding at the interfaces of the bodies and between opposed faces of the plate and the faces of the first and second bodies, as taught by Benavides et al, as a more reliably effective means by which to secure the bodies and plate together than by press-fitting.
It is noted that Applicant makes clear in his specification that diffusion bonding is not critical and using other means by which to secure the bodies 

As to claim 5, Nagase et al/Gallagher et al discloses a liquid junction assembly according to claim 1, except that the bodies and the plate are assembled together by diffusion bonding at interfaces of the bodies and between opposed faces of the plate and the faces of the first and second bodies. Nagase et al instead press-fits his orifice plate to the first and second metal bodies.
However, Benavides et al teaches bonding to metal substrates (32, 16) of an electro-microfluidic device via diffusion bonding, adhesion, soldering or thermally (col. 10, ll. 28-49).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to secure the bodies and plate in by (diffusion) bonding at the interfaces of the bodies and between opposed faces of the plate and the faces of the first and second bodies, as taught by Benavides et al, as a more reliably effective means by which to secure the bodies and plate together than by press-fitting.
It is noted that Applicant makes clear in his specification that diffusion bonding is not critical and using other means by which to secure the bodies and plate together may be used.  Refer to paragraph [0020] in Applicant’s specification.

As to claim 25, Nagase et al/Gallagher et al discloses a liquid junction assembly according to claim 23 wherein the first and second metal bodies 
However, Benavides et al teaches bonding to metal substrates (32, 16) of an electro-microfluidic device via diffusion bonding, adhesion, soldering or thermally (col. 10, ll. 28-49).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to secure the bodies and plate in by (diffusion) bonding at the interfaces of the bodies and between opposed faces of the plate and the faces of the first and second bodies, as taught by Benavides et al, as a more reliably effective means by which to secure the bodies and plate together than by press-fitting.
It is noted that Applicant makes clear in his specification that diffusion bonding is not critical and using other means by which to secure the bodies and plate together may be used.  Refer to paragraph [0020] in Applicant’s specification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M Hewitt II whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


James M. Hewitt II

Art Unit 3679



/JAMES M HEWITT II/         Primary Examiner, Art Unit 3679